           Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 1 of 19



                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF LOUISIANA

ROBERT M. CHEDVILLE                 *     CIVIL ACTION NO.
    Plaintiff,                      *     2:18-CV-07621-LMA-JVM
                                    *
V.                                  *
                                    *
FOREMOST INSURANCE                  *
COMPANY                             *
      Defendant.                    *
                                    *
******************************************************************************

                               ANSWER AND AFFIRMATIVE DEFENSES
                                   TO PLAINTIFF’S COMPLAINT

           NOW INTO COURT, comes Defendant, FOREMOST INSURANCE COMPANY

(“Foremost”), a Write-Your-Own (“WYO”) Program carrier participating in the U.S.

Government’s National Flood Insurance Program (“NFIP”) pursuant to the National Flood

Insurance Act of 1968, as amended (42 U.S.C. § 4001, et seq., (the “NFIA”)), and appearing

herein in its “fiduciary” capacity as the “fiscal agent of the United States” (44 C.F.R. § 62.23(f)

and 42 U.S.C. § 4071(a)(1)) and at the expense of the US Treasury,1 for the purpose of

responding to Plaintiff’s Complaint and asserting Affirmative Defenses thereto, to wit:

                                         I.       Jurisdiction and Venue

1.         The allegations contained in paragraph 1 of the Complaint are admitted.

2.         The allegations contained in paragraph 2 of the Complaint are admitted in part and denied

in part. Foremost admits that this civil action involves allegations surrounding a Standard Flood

Insurance Policy (“SFIP”), which is a codified federal regulation found at 44 C.F.R. Part 61,

Appendix A(1), issued by Foremost to Judith Chedville, not the Plaintiff. It is denied that Plaintiff



1
    Grissom v. Liberty Mutual Fire Insurance Co., 678 F.3d. 397, 399-400, 402 (5th Cir. 2012).
                                                           1
        Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 2 of 19



was the Homeowner on the date of the flood at issue. Further answering, Foremost denies any

breach of said SFIP.

3.     The allegations contained in paragraph 3 of the Complaint are admitted.

4.     The allegations contained in paragraph 4 of the Complaint are admitted.

5.     The allegations contained in paragraph 5 of the Complaint are admitted.

6.     The allegations contained in paragraph 6 of the Complaint are admitted.

7.     The allegations contained in paragraph 7 of the Complaint are admitted.

                                           II.    Parties

8.     The allegations contained in paragraph 8 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

9.     The allegations contained in paragraph 9 of the Complaint are admitted.

10.    The allegations contained in paragraph 10 of the Complaint are admitted.

11.    The allegations contained in paragraph 11 of the Complaint are a paraphrase of a

statement of law, which to the extent that it is accurate is admitted, otherwise denied.

12.    The allegations contained in paragraph 12 of the Complaint are a paraphrase of a

statement of law, which to the extent that it is accurate is admitted, otherwise denied.

                                    III.   Factual Background

13.    The allegations contained in paragraph 13 of the Complaint are admitted to the extent that

the property located at 44186 S. Oschnern, Robert, LA 70455, was damaged by flood. It is denied

that the Plaintiff owned the property on the date of the flood at issue. All remaining allegations

are denied due to lack of sufficient information upon which to base a belief.

14.    The allegations contained in paragraph 14 of the Complaint are admitted to the extent that

the policy at issue is a SFIP Dwelling Form which provided coverage for flood damages for the

                                                  2
           Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 3 of 19



property located at 44186 S. Oschnern, Robert, LA 70455. It is denied that Plaintiff was the

“Homeowner” on the date of the loss. Answering further, the SFIP is a codified federal regulation

found at 44 C.F.R. Part 61, Appendix A(1), which is self-evident of its terms, coverages,

conditions, limitations, and exclusions as stated therein and is incorporated and pled herein by

reference as if copied in extenso.

15.    The allegations contained in paragraph 15 of the Complaint are admitted upon information

and belief.

16.    The allegations contained in paragraph 16 of the Complaint are admitted to the extent that

Judith Chedville was issued a Dwelling Form SFIP by Foremost, policy number 87024146462016

for the property located at 44186 S. Oschnern, Robert, LA 70455, said SFIP being a codified

federal regulation found at 44 C.F.R. Part 61, Appendix A(1), otherwise denied.

17.    The allegations contained in paragraph 17 of the Complaint are admitted in part and

denied in part. It is admitted that the property at issue suffered some damage from flood. It is

denied that the Plaintiff was the “Homeowner” of the dwelling on the date of the loss. All

remaining allegations are denied for lack of sufficient information in which to form a belief

therein.

18.    The allegations contained in paragraph 18 of the Complaint are admitted in part and

denied in part. It is admitted that Judith Chedville reported the loss to Foremost. It is denied that

Plaintiff was the “Homeowner” of the property at issue on the date of the flood at issue. All

remaining allegations are denied as written as they contain, or call for, a legal conclusion, based

upon a substantial issue of fact and/or law.

19.    The allegations contained in paragraph 19 of the Complaint are admitted in part and

denied in part. Foremost admits that it provided an adjuster to adjust the subject flood loss and

                                                 3
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 4 of 19



assist the insured with the presentation of their flood claim as “a matter of courtesy only”,

otherwise denied.

20.    The allegations contained in paragraph 20 of the Complaint are denied.

21.    The allegations contained in paragraph 21 of the Complaint are denied to the extent they

allege that the estimate and payment did not include or detail the full scope of covered damages

and necessary repairs; damaged items were omitted or missing; the “independent” adjuster used

incorrect and/or inadequate pricing which did not accurately reflect the true cost of repairs unique

to the Homeowners’ dwelling and their community, or that the adjuster used inappropriate and/or

inadequate method for repair. Further answering, it is denied that Plaintiff was the “Homeowner”

on the date of the flood loss at issue. The remaining allegations are denied for lack of sufficient

information to form a belief therein.

22.    The allegations contained in paragraph 22 of the Complaint are denied to the extent they

allege the adjusters’ Proof of Loss and Insurer’s payment failed to adequately compensate

homeowners for all covered losses. Further answering, it is denied that Plaintiff was the

“Homeowner” on the date of the flood loss at issue. The remaining allegations are denied due to

lack of sufficient information upon which to form a belief therein.

23.    The allegations contained in paragraph 23 of the Complaint are denied.

24.    The allegations contained in paragraph 24 of the Complaint are admitted in part and

denied in part. Foremost admits that Plaintiff’s counsel forwarded a signed Proof of Loss and

purported damage estimate to Foremost, however, it is denied that said Proof of Loss and

purported damage estimate accurately reflect the damage caused by or from flood to the subject

insured property.



                                                 4
        Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 5 of 19



25.    The allegations contained in paragraph 25 of the Complaint are denied. Further answering,

Exhibit 1 speaks for itself.

26.    The allegations contained in paragraph 26 of the Complaint are denied.

27.    The allegations contained in paragraph 27 of the Complaint are denied.

28.    The allegations contained in paragraph 28 of the Complaint are denied as they contain, or

call for, a legal conclusion on a substantive issue of fact and/or law.

                               IV.     Claim for Breach of Contract

29.    Foremost hereby reasserts and realleges all answers to the previous 28 paragraphs as if

copied in extenso.

30.    The allegations contained in paragraph 30 of the Complaint are admitted only to the extent

that Defendant issued an insurance policy to Judith Chedville in its capacity as a WYO Program

carrier. The insurance contract issued by Defendant is a Dwelling Form SFIP for the policy

number 87024146462016 for the property located at 44186 S. Oschnern, Robert, LA 70455.

Answering further, the SFIP is a codified federal regulation found at 44 C.F.R. Part 61, Appendix

A(1), which is self-evident of its terms, coverages, conditions, limitations, and exclusions as

stated therein and is incorporated and pled herein by reference as if copied in extenso. Further

answering, it is denied that Plaintiff was the “Homeowner” on the date of the flood loss at issue.

All remaining allegations are denied as written as they contain or call for legal conclusions of

substantive issues of law and/or fact which have not been proven.

31. The allegations contained in paragraph 31 of the Complaint are admitted only to the extent

that the SFIP provided coverage for direct physical damage resulting from flood. Answering

further, the SFIP is a codified federal regulation found at 44 C.F.R. Part 61, Appendix A(1),

which is self-evident of its terms, coverages, conditions, limitations, and exclusions as stated

                                                   5
          Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 6 of 19



therein and is incorporated and pled herein by reference as if copied in extenso.           Further

answering, it is denied that Plaintiff was the “Homeowner” on the date of the flood loss at issue.

All remaining allegations are denied as written as they contain or call for legal conclusions of

substantive issues of law and/or fact which have not been proven.

32.       The allegations contained in paragraph 32 of the Complaint are denied, as they are legal

conclusions based on substantive issues of law and/or fact which have not been so proven.

Further answering, it is denied that Plaintiff was the “Homeowner” on the date of the flood loss at

issue.

33.       The allegations contained in paragraph 34 of the Complaint are admitted in part and

denied in part. It is admitted that the SFIP is a regulation of the Federal Emergency Management

Agency which states the conclusions under which federal flood insurance funds may be

disbursed. It is denied that Defendant breached the SFIP or federal law.

34.       The allegations contained in paragraph 34 of the Complaint are admitted to the extent that

the insured property suffered some damage from flood. Further answering, it is denied that

Plaintiff was the “Homeowner” on the date of the flood loss at issue. All remaining allegations are

denied.

35.       The allegations contained in paragraph 35 of the Complaint are denied.

36.       The allegations contained in paragraph 36 of the Complaint are denied.

                                      V.      Prayer for Relief

37.       The allegations contained in the Prayer for Relief following paragraph 36 of the

Complaint are denied.

          AND NOW, IN FURTHER ANSWER, COMES Defendant, Foremost Insurance

Company, to submit the following Affirmative Defenses to Plaintiff’s Complaint, to wit:

                                                  6
         Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 7 of 19



                                           NO STANDING

         Plaintiff has no standing to bring the lawsuit as he was not the owner of the subject

property, nor an insured of the SFIP at issue.

                                  NO PRIVITY OF CONTRACT

         There is no privity of contract between Plaintiff and Defendant.

                                     NO CAUSE OF ACTION

         The Complaint fails to contain claims upon which relief may be granted by this Honorable

Court.

                                     NO RIGHT OF ACTION

         There are no “implied” private rights of action available in the context of the

comprehensive and pervasive statutory and regulatory scheme that is commonly referred to as the

National Flood Insurance Program. To the extent that the Plaintiff seek any recovery from

Foremost under federal law beyond what is provided for in the text of the SFIP, Foremost

affirmatively asserts that no right of action exists.

                                 THE INSURING AGREEMENT

         The responsibilities of the WYO Program carrier, Foremost to the Insured, and vice versa,

are provided in the insuring agreement of the SFIP. 44 C.F.R. Pt. 61, App. A(1) at “Agreement.”

Pursuant to that regulation/contract, the Insured has no cause to complain of the strictures of the

NFIP, for she (Judith Chedville) agreed to be bound by all program rules as a condition of the

policy of flood insurance purchased.

                                   ACCURATE INFORMATON

         Foremost avers that it has the right to review the information given by the Insured at any

time and to revise the policy based upon that review.

                                                    7
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 8 of 19



         CHARGED WITH KNOWLEDGE and NO DETRIMENTAL RELIANCE

       As a matter of federal law, Plaintiff is charged with knowledge of the terms and conditions

of the NFIA, the NFIP and the SFIP. See, Federal Crop Ins. Corp v. Merrill, 332 U.S. 380

(1947); Heckler v. Community Health Services of Crawford County, Inc., 467 U.S. 51 (1984).

Moreover, FEMA’s regulations expressly provide that any misrepresentation as to the scope of

coverage afforded by the SFIP is void as a matter of federal law. 44 C.F.R. §61.5(e). Accordingly,

alleged detrimental reliance claims are unreasonable as a matter of law. Further, per the U.S.

Supreme Court’s opinion in Heckler, Plaintiff is charged with knowing all the terms and

conditions of FEMA published guidance regarding the NFIP including, but not limited to, the

FEMA Manuals and Bulletins. Similarly, the SFIP bars all claims of reliance in the context of

claims issues. 44 C.F.R. Pt. 61, App. A(1), Arts. VII(J)(5), (7) and (8).

                                  DUTIES OF THE INSURED

       The Insured is responsible for reading the SFIP, as well as any renewal and/or cancellation

notices, and is presumed to know the provisions of the policy, including the insurer’s limits of

liability, coverages and exclusions.

                                 THE DECLARATIONS PAGE

       The Declarations Page is a part of the SFIP itself. The Declarations Page describes the

term of the policy, limits of coverage, and displays the premium. The question of whether the

Insured is entitled to additional sums under the SFIP, and if so, how much, is strictly governed by

the policy’s Declarations Page, and all of the policy’s terms and conditions as contained in the

SFIP at 44 C.F.R. Pt. 61, App. A(1), in pari materia with all applicable provisions of the Code of

Federal Regulations, the NFIA itself and FEMA’s regulations, Bulletins, and Claims Manual.



                                                  8
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 9 of 19



                                   FISCAL AGENT STATUS

       By statute, Foremost is a fiscal agent of the United States. 42 U.S.C. § 4071(a)(1). By

regulation, Foremost’s fiduciary duty is owed to FEMA, and is “to assure that any taxpayer funds

are accounted for and appropriately expended.” 44 C.F.R. § 62.23(f). Also by regulation, all

company claim standards are subordinate to FEMA’s nationally uniform and preset claims

standards that FEMA has devised on authority of 42 U.S.C. § 4019. Those standards govern all

of the WYO Program companies and all insured in a nationally uniform manner.

                                         DEFINITIONS

       Foremost pleads 44 C.F.R. Pt. 61, App. A(1), Article II, “Definitions,” as an affirmative

defense, including, but not limited to, the definitions of Policy, Building, Declarations Page,

Dwelling, Direct Physical Loss By or From Flood, Flood, You, Your, Valued Policy, etc.

Foremost further avers that said definitions must be strictly construed, interpreted and enforced.

                               LIMITATIONS OF COVERAGES

       Foremost avers as an affirmative defense those provisions and limitations of coverage

contained at ARTICLE III of the SFIP.

                   STRICT CONSTRUCTION AND INTERPRETATION

       Foremost pleads that, as all claims under the SFIP are made with U.S. Treasury funds, out

of segregated accounts maintained by the WYO Program carrier in compliance with the

“Arrangement,” all payments must be in conformity with the Appropriations Clause of the U.S.

Constitution. See, 42 U.S.C. § 4071(a)(1). Because U.S. Treasury funds are at stake in the

payment of claims within the National Flood Insurance Program, strict compliance with the terms

and provisions of the SFIP, the National Flood Insurance Act of 1968, as amended, and the Code

of Federal Regulations is required of all parties. Grissom v. Liberty Mut. Fire Ins. Co., 678 F.3d.

                                                 9
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 10 of 19



397 (5th Cir. 2012).

                       U.S. TREASURY FUNDS PAY ALL EXPENSES

       All expenses and costs in this matter are being borne out of U.S. Treasury funds. Further,

any judgment that may be cast in this matter also will come from federal funds.

                                 CONDITIONS PRECEDENT

       The SFIP expressly conditions the right to sue for further benefits under the policy upon

the Insured’s prior compliance with “all the requirements of the policy.” In order to obtain the

federal benefits that the Insured are seeking under the policy, the Insured must meet the burden of

proof to establish the pre-suit full, complete, truthful, and detailed compliance with “all”

requirements of the SFIP, including but not limited to the notice of loss, separation of property,

documentation, cooperation, proof of loss, and other requirements. See 44 C.F.R. Pt. 61, App.

A(1), Art. VII, each provision of which is expressly plead herein by reference.

             DOCUMENTATION AND PROOF OF COMPLETED REPAIRS

       Defendant asserts that Plaintiff failed to provide sufficient documentation and proof of

repairs in support of any further amounts claimed as required by SFIP Articles VII(J)(3),

VII(J)(4)(f) and (i), and VII(V) and failed to submit sufficient documentation and a proper Proof

of Loss to support the amounts sought in the pre-suit demand pursuant to FEMA Bulletin W-

14058. Pursuant to Article VII(K) of the SFIP, Defendant is specifically requesting in writing that

the Insured furnish a complete inventory of the lost, damaged, or destroyed property, including

quantities and cost, actual cash values, amounts of loss claimed, and any written plans, line-by-

line item estimates and specifications for repair. Further, as per Article VII(J)(3) and VII(V), the

Insured must attach all bills, receipts and related documents, particularly if the repairs have been

completed or are in progress.        Additionally, the Insured should provide the requested

                                                10
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 11 of 19



documentation in such a format as to clearly show how the materials, supplies and repairs

correlate to damaged items claimed.

                                            WAIVERS

       The Federal Government has reserved unto itself the exclusive authority to waive Program

requirements. See, 44 C.F.R. § 61.13(d), § 62.23(k), and SFIP Article VII(D), which are pled

herein as though contained in extenso. Foremost affirmatively pleads that it cannot legally waive

Program requirements; instead, it is required by the Constitution and judicial precedent to strictly

construe and enforce all of FEMA’s requirements for NFIP claims disputes.              The Federal

Insurance Administrator (“FIA”) is the sole authority. The only evidence of any such waiver

specific to the captioned matter of which Foremost is aware is for an extension of time to file a

valid Proof of Loss, said waiver having expired on December 31, 2017. Foremost is not aware of

any waiver specific to the Plaintiff/ Insured in the captioned matter.

                                      TIME LIMITATIONS

       Plaintiff’s lawsuit was not filed in federal court within 12 months of the date of any

written denial or partial denial from Foremost to the Insured. Thus, Plaintiff’s suit is time barred.

See, 42 U.S.C. § 4072 and 44 C.F.R. Pt. 61, App. A(1), Art. VII(R).

                                     NO BREACH OF DUTY

       There was no breach of any duty owed by Foremost to the Plaintiff. There was no

causation and no damage attributable to any alleged act, error or omission by Foremost in this

case. Foremost avers that the Plaintiff has not been damaged as a result of any alleged action or

inaction on the part of Foremost.

                                          MITIGATION

       If any of the Insured’s damages are a result of a failure by the Insured to take reasonable

                                                 11
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 12 of 19



steps to mitigate the loss, those damages are not recoverable.

                                 CONSTITUTIONAL ISSUES

       Pursuant to the Appropriations Clause, no recovery may be allowed to the Insured beyond

recoveries that are authorized and sanctioned by the Congress via the express statutes and

regulations of this Program. Pursuant to the Supremacy Clause, all federal rules and regulations

preempt and displace any rule or regulation of the states bearing upon the same subject matter. As

the States have no power to regulate the NFIP via the congressional tender found in the

McCarren-Ferguson Act (15 U.S.C. §§ 1011-15), Foremost asserts under the Commerce Clause

that the States have no regulatory authority over the NFIP operations of FEMA’s WYO Program

carriers at all. Pursuant to the separation of powers doctrine, Foremost respectfully submits that

the role of the courts in a dispute of this type is limited by the principles contained by the

Supreme Court in the section on “policy” in Chevron v. Natural Resources Defense Council, 467

U.S. 837 (1984).

                      PAYMENT FOR THE HANDLING OF CLAIMS

       Foremost has no reason to act in bad faith or in a deceptive or unfair manner, as it receives

a fee for every dollar paid to an Insured under an SFIP. In other words, the greater the amount

paid to an Insured under an SFIP, the higher the fee the WYO Program carrier will receive from

the federal government for handling the claim.

                                      PRIOR PAYMENTS

       Foremost asserts the right to a credit for any claims payments that have already been

made, and/or which might be made during the pendency of this action, but prior to final judgment.

                            LOSS PAYMENT AND LOSS PAYEES

       Defendant asserts SFIP Article VII(M) – LOSS PAYMENT, and all sub-parts thereto, as

                                                 12
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 13 of 19



an affirmative defense. In the event of any recovery by the Insured, Foremost affirmatively

asserts the mortgage clause of the SFIP, and affirmatively asserts that the name of any lending

institution or other loss payee must be included in any judgment or payment in this case. If there

are other entities, e.g., Small Business Administration, that are entitled to have their interests

protected on any further checks, then those requirements are plead herein as well.

                          IMPROPER PAYMENTS INFORMATION ACT

       Unless Plaintiff can establish that he has submitted documentation that meets all

requirements under the SFIP and FEMA’s guidelines, any payment under the NFIP is barred by

the Improper Payments Information Act of 2002. 31 U.S.C. § 3321 note (Supp. III 2003).

                                          PREEMPTION

       All federal and/or state law based extra-contractual and tort claims arising out of the

handling of the flood loss claim are preempted and barred by federal law, including but not

limited to claims for attorney fees, costs, pre- and post-judgment interest, etc.

                                      NO INTEREST RULE

       Because claim payments pursuant to the Flood Program are paid out of the U.S. Treasury,

any claims for pre-judgment interest or post-judgment interest are barred by federal law. The “No

Interest Rule” applies.

                                 CONSEQUENTIAL DAMAGES

       Because the SFIP only pays for damages caused directly by or from flood, no

consequential damages are allowed.

                                    CLAIMS ADJUSTMENTS

       Foremost pleads 44 C.F.R. § 62.23(i)(1) and (2), in their entirety, as though contained

herein in extenso. Under the terms of the “Arrangement”, WYO Companies will adjust claims in

                                                  13
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 14 of 19



accordance with general Company standards, guided by the NFIP Adjuster Manuals. Further, the

WYO Company may use its staff adjusters, independent adjusters, or both. The WYO’s Claims

Department verifies the correctness of the coverage interpretations and reasonableness of the

payments recommended by the adjusters. The independent adjuster may not make final

determinations as to coverage as a matter of law.

                                    NOT GENERAL AGENT

       Defendant is not the general agent of the U.S. Government. See 44 C.F.R.§ 62.23(g).

                               SFIP IS A SINGLE RISK POLICY

       The Plaintiff is not entitled to recover federal flood benefits under one SFIP for more than

one dwelling, as the SFIP is a single-risk policy which only covers damages caused directly by or

from flood. See, Articles I and II (B)(21) of the SFIP.

                               COMPLIANCE REQUIREMENT

       Defendant asserts as an affirmative defense 44 C.F.R. § 60.3, which requires that any

structure that has been substantially damaged be brought into compliance with FEMA’s flood

plain management plan. The costs associated with compliance are subject to the terms, exclusions

and limitations of the SFIP, including Coverage D, Increased Cost of Compliance.

                                 PROPERTY NOT COVERED

       Defendant avers as an affirmative defense ARTICLE IV- PROPERTY NOT COVERED,

which includes those specific items of property for which coverage is not provided under the SFIP

even if the damages to those items were caused directly by or from flooding.

                                          EXCLUSIONS

       Defendant avers as an affirmative defense those exclusions contained in ARTICLE V –

EXCLUSIONS, particularly including but not limited to earth movement, water, moisture,

                                                 14
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 15 of 19



mildew and mold exclusions.

                                      LOSS SETTLEMENT

       Defendant avers as an affirmative defense the provisions set forth in 44 C.F.C. Pt. 61,

App. A(1), Article VII(V) – LOSS SETTLEMENT, including but not limited to VII(V)(4)(i).

                                              PRIOR LOSS

       The Insured property suffered prior flood losses for which the insured, at the time of the

prior flood loss, was compensated, but proper repairs were not made to the property. As such

Defendant avers that payment cannot be made again for those same damages. The burden is on

the Insured to present proof that the prior loss was remediated and that additional payments are

not duplicative. Defendant asserts, but is not limited to SFIP Article VII(K) in this regard.

                                      APPRAISAL CLAUSE

       If this Plaintiff’s SFIP claims dispute reaches a point where it is established that there is

(1) full and complete compliance with all conditions precedent to the making of a claim, and (2)

resolution and agreement upon all issues of both coverage and the scope of the loss, then in that

event (but not until that event) Defendant affirmatively asserts and invokes the appraisal clause of

the SFIP. 44 C.F.R. Pt. 61, App. A(1), Art. VII(P).

                                   AGENT OF THE INSURED

       Pursuant to 44 C.F.R. § 61.5(e), the duly licensed property and casualty insurance agent

acts for the insured and not for the WYO carrier. Further, any representations which are contrary

to the terms and conditions of the SFIP are void. Moreover, any reliance upon such purported

representations is void as a matter of law.

                                               BINDERS

       Federal law expressly invalidates all oral and written binders in the context of the NFIP.

                                                  15
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 16 of 19



To the extent Plaintiff seek to claim any promises of the placement of coverage, such promises

are invalid and unenforceable as a matter of federal law.

                               OFFSET & DOUBLE RECOVERY

       There can be no double recovery for the alleged flood damages. Moreover, Defendant

would be entitled to an offset of the percentage of liability attributable to third parties. As such,

Plaintiff’s claims are barred or reduced in part by the comparative negligence of the Plaintiff or

third parties that contributed to the Plaintiff’s negligence.

                               PROOF OF LOSS REQUIREMENT

       The SFIP sets forth strict requirements for the proof of loss under 44 C.F.R. Pt. 61, App.

A(1), Art. VII(J)(4). It is Plaintiff’s burden to establish that he strictly complied with 44 C.F.R. Pt.

61, App. A(1), Art. VII(J)(4), and all sub-parts thereto, prior to filing suit pursuant to 44 C.F.R.

Pt. 61, App. A(1), Art. VII(R). Defendant specifically asserts that Plaintiff failed to timely submit

a valid, properly signed and sworn Proof of Loss supported by proper documentation of covered

and payable damages caused directly by or from flood to support their claim for additional U.S.

Treasury funds.

                                REINSPECTION OF PROPERTY

       Defendant asserts that it has not been given the opportunity to re-inspect the insured

property pursuant to the Plaintiff’s request for additional payment in order to verify the

complained of loss as is mandated in 44 C.F.R. § 62.23(i)(2). See, the provisions of the FEMA

NFIP Flood Insurance Claims Handbook, at page 7, which Defendant asserts as a right and a

defense.

                                    OVERHEAD AND PROFIT

       In an abundance of caution, Defendant asserts as an affirmative defense that if the subject

                                                   16
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 17 of 19



property has been sold prior to repairs being made, Plaintiff is not entitled to overhead and profit.

Further, Defendant asserts as an affirmative defense the FEMA Claims Manual regarding

overhead and profit.

                        OFFICE OF GENERAL COUNSEL REVIEW

       Defendant asserts that it reported this litigation to FEMA as required after it was served

with this lawsuit as required per the “Arrangement,” and that Defendant has not received any

correspondence from the Federal Insurance Administrator, FEMA, or its Office of General

Counsel declaring, or even suggesting, that this case falls outside the “scope” of the Arrangement.

                           ANTI-ASSIGNMENT OF CLAIMS ACT

       Defendant asserts that any assignment of SFIP benefits must comply with the Anti-

Assignment of Claims Act.

                           FEMA FLOOD INSURANCE MANUAL

       Foremost asserts that the FEMA Flood Insurance Manual, promulgated by FEMA under

authority of the U.S. Congress, governs all underwriting aspects of Plaintiff’s SFIP, including but

not limited to, requirements for the renewal of an NFIP SFIP. See, https://www.fema.gov/flood-

insurance-manual.

                                     THE ARRANGEMENT

       Foremost, as a participating WYO Program carrier, is strictly bound by the

“Arrangement” found at https://www.fema.gov/media-library/assets/documents/17972.

                                       FEMA BULLETINS

       Per the Arrangement (Arts. I(5) and (6), II(A)(2) and (G)), Foremost shall abide by written

guidance published by FEMA. See, https://nfip-iservice.com/nfip_docs.html.



                                                 17
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 18 of 19



                 THE SFIP IS THE BEST EVIDENCE OF ITS CONTENTS

       The SFIP, codified at 44 C.F.R. Part 61, Appendix A(1), is the best evidence of the terms

and conditions of said federal insurance policy.

                           FEMA ADJUSTER CLAIMS MANUAL

       Foremost asserts that the FEMA Adjuster Claims Manual, promulgated by FEMA under

authority of the U.S. Congress, governs claim adjustment aspects of the SFIP.                 See,

https://www.fema.gov/media-library/assets/documents/2675.

                          DENIAL OF REMAINING ALLEGATIONS

       Defendant affirmatively pleads, without waiving any other defenses elsewhere asserted

herein, that all allegations contained in the Plaintiff’s Complaint that have not been specifically

admitted are hereby denied.

                                 RESERVATION OF RIGHTS

       To the extent permitted by law, Defendant reserves its right to supplement and amend its

Answer to Plaintiff’s Complaint and to assert additional affirmative defenses as future discovery

may warrant and require.

                                            PRAYER

       WHEREFORE, Defendant, Foremost Insurance Company, prays that this Answer and

Affirmative Defenses be deemed good and sufficient, and that after all due proceedings are had,

that there be judgment herein dismissing all claims of Plaintiff against Defendant, Foremost

Insurance Company, with prejudice, and at Plaintiff’s costs.

Dated: October 9, 2018.




                                                   18
       Case 2:18-cv-07621-LMA-JVM Document 6 Filed 10/09/18 Page 19 of 19



                                             Respectfully Submitted:

                                             NIELSEN & TREAS, LLC

                                             /s/ Deani Beard Milano
                                             Deani Beard Milano, Esq., T.A., LSBA No. 24358
                                             3838 North Causeway Boulevard, Suite 2850
                                             Metairie, Louisiana 70002
                                             P: 504-837-2500; F: 504-832-9165
                                             Email: dmilano@nct-law.com
                                             Counsel for Defendant, Foremost Ins. Co.




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2018, copies of this pleading have been served upon all
parties or their attorneys contemporaneously with or before the filing of this pleading, in a manner
authorized by Federal Rule of Civil Procedure 5(b)(1), using the CM/ECF system, which will
send notice of electronic filing as follows:

               Rajan Pandit
               Jason M. Baer
               John D. Carter
               Henry J. Roth
               Sandra D. Guidry
               Pandit Law Firm, LLC
               701 Poydras Street, Suite 3950
               New Orleans, Louisiana 70139
               Counsel for Plaintiff

                                             /s/ Deani Beard Milano
                                             Deani Beard Milano




                                                19
